Title: To James Madison from Francisco de Miranda, 22 January 1806 (Abstract)
From: Miranda, Francisco de
To: Madison, James


                    § From Francisco de Miranda. 22 January 1806, New York. Sends JM a few words in leaving the United States to thank him for his attention during Miranda’s stay in Washington. The important issues Miranda shared with JM at that time will no doubt be kept in strictest confidence until the final outcome of that delicate affair. Miranda acted upon this supposition in conforming in every way to the intentions of the U.S. government, which he hopes to have understood and respected with exactness and discretion.
                    Encloses a letter containing a book he promised to the U.S. president and asks JM to forward it. Offers his respectful compliments to Mrs. Madison in expressing his great consideration for JM.
                